United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2939
                        ___________________________

                                 Jennifer S. Jenkins

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                   Medical Laboratories of Eastern Iowa, Inc.

                      lllllllllllllllllllll Defendant - Appellee
                                     ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: April 11, 2013
                              Filed: April 30, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN and GRUENDER, Circuit Judges, and WIMES,1 District Judge.
                         ____________

PER CURIAM.

      Jennifer Jenkins claims that Medical Laboratories of Eastern Iowa (“Med
Labs”) terminated her employment because it perceived her as being disabled and in

      1
      The Honorable Brian C. Wimes, United States District Judge for the Eastern
and Western Districts of Missouri, sitting by designation.
retaliation for complaining of workplace harassment. The district court2 granted
summary judgment in favor of Med Labs, determining that Jenkins (1) failed to
present direct evidence of discrimination or retaliation, (2) failed to present sufficient
evidence to create a material question of fact with respect to several elements of a
prima facie case for discrimination or retaliation, and (3) even if she had established
a prima facie case, failed to present sufficient evidence to create a material question
of fact as to whether Med Labs’s proffered non-discriminatory, non-retaliatory reason
for terminating Jenkins’s employment amounted to mere pretext. After a careful de
novo review of the record, see Stewart v. Indep. Sch. Dist. No. 196, 481 F.3d 1034,
1042 (8th Cir. 2007) (standard of review), we affirm for the reasons stated by the
district court, see 8th Cir. R. 47B.3
                         ______________________________




      2
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      3
       Because we affirm on the merits of the disability discrimination and retaliation
claims, we do not reach the administrative proceeding exhaustion question.

                                           -2-